

115 HR 6113 IH: To establish new ZIP codes for certain communities, and for other purposes.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6113IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Diaz-Balart (for himself, Mr. Francis Rooney of Florida, Mr. Amodei, Mr. Zeldin, Mrs. Demings, and Ms. Meng) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo establish new ZIP codes for certain communities, and for other purposes.
	
 1.Establishing new ZIP codesNot later than September 30, 2019, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, each of the following communities:
 (1)Miami Lakes, Florida. (2)Storey County, Nevada.
 (3)Flanders, Northampton, and Riverside in the Town of Southampton, New York. (4)Ocoee, Florida.
 (5)Oakland, Florida. (6)Glendale, New York.
 (7)Village of Estero, Florida. 